Citation Nr: 0740778	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1977.

Procedural history

Service connection was established for bilateral knee 
disability in a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).  Noncompensable (zero) percent 
disability ratings were assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in which the disability ratings were 
increased to 10 percent. The veteran disagreed with the 
assigned ratings and subsequently perfected an appeal.

This matter was previously before the Board in March 2004, 
when it was remanded  for further evidentiary and procedural 
development.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of painful motion.

2.  The veteran's left knee disability is manifested by 
subjective complaints of painful motion.




CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for the 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
2006); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007). 

2.  The criteria for rating in excess of 10 percent for the 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
2006); 38 C.F.R. §  4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected bilateral knee disabilities.  Because the 
two issues on appeal involve the application of identical law 
to virtually identical facts, for the sake of economy the 
Board will address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision on the issues on 
appeal.

Stegall concerns

As was noted in the Introduction, this case was remanded by 
the Board in March 2004.  Pursuant to the Board's remand 
instructions, the veteran was to be provided with notice 
under he Veterans Claims Assistance Act of 2000 (the VCAA).  
The veteran's Social Security (SSA) records were to be 
obtained.  Additional records pertaining to an August 2001 VA 
examination were to be located and associated with the claims 
folder.  The veteran was to be scheduled for a VA orthopedic 
examination to evaluate the severity of the bilateral knee 
disabilities.  Finally, the agency of original jurisdiction 
was to readjudicate the veteran's claim.  

Subsequently, VCAA notice was provided to the veteran via a 
letter from the VA Appeals Management Center (AMC) dated 
March 25, 2004.  A "C&P Exam Results" sheet from the August 
2001 VA examination was obtained and added to the claims 
folder. A VA examination was completed in October 2004.  SSA 
records were obtained, and the claim was readjudciated by the 
AMC in a January 2005 supplemental statement of the case.  

Thus, the Board's remand instructions were complied with.  
See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The VCAA

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002);  see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2001 informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA. The July 2001 letter also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  

Pursuant to the Board's remand instructions, the veteran was 
sent a second VCAA letter, dated March 25, 2004.  The veteran 
was informed that "[t]o establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected disability 
has become worse."  He was specifically instructed to send 
evidence documenting the severity of his bilateral knee 
disabilities 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 2004 letter. Specifically, the veteran was advised that 
VA would assist him with obtaining relevant records from any 
Federal agency, including records from the military, VA 
Medical Centers and the Social Security Administration.  With 
respect to private treatment records, the March 2004 letter 
informed the veteran that VA would make reasonable efforts to 
obtain non-Federal evidence. 

Included with the March 2004 letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letter asked that the veteran complete such so that 
the RO could obtain private records on his behalf. The letter 
specifically noted: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them. If the holder of the records 
declines to give them to us or asks for a fee to provide 
them, we'll notify you of the problem. It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency." See the March 25, 2004 VCAA letter, page 5 [emphasis 
as in the original].  
The veteran was also informed in the letter that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claims.  [Such an examination was in fact 
completed in October 2004.]

Finally, the Board notes that the March 2004 VCAA letter 
specifically requested of the veteran: "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If the evidence is in your 
possession, please send it to us."  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue.  
With respect to element (4), The veteran has been amply 
informed of the requirements for an increased disability 
rating in various communications from the RO, including the 
March 2004 VCAA letter quoted above.  Concerning element (5), 
because the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, the matter of 
an effective date to be assigned therefore is moot, and no 
further notice is needed.

Further, the veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Instead, he has 
identified and submitted additional evidence in support of 
his claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. In particular, the RO has obtained the 
veteran's service medical records, SSA records and VA medical 
records.  Private medical records identified by the veteran 
have been obtained, to the extent possible.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to his claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in 2001 and 
2004, the later pursuant to the Board's March 2004 remand 
instructions.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's bilateral knee disability since he was last 
examined.  
There is no rule as to how current an examination must be, 
and the Board concludes that the examinations now of record 
in this case are adequate upon which to base a decision.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA 
examination is not warranted based on the mere passage of 
time].  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the VCAA. No further actions need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007). The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his veterans service 
organization, which had provided argument on his behalf, most 
recently in October 2007.  In his May 2003 substantive appeal 
(VA Form 9), the veteran requested a personal hearing in 
Washington, DC.  A hearing was scheduled to be held on 
October 10, 2003; the veteran canceled the hearing in 
September 2003.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Assignment of diagnostic code

The veteran has been assigned 10 percent ratings under 
Diagnostic Codes 5010-5257 [traumatic arthritis-knee, other 
impairment of] for his bilateral knee disability.  

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case", Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in diagnostic 
code by a VA adjudicator must, however, be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The diagnosis of the August 2001 VA examiner was bilateral 
degenerative joint disease of the knee.  It does not appear 
that x-rays of the knees were done at that time.  An x-ray 
report from March 2003 did not disclose the presence of 
degenerative joint disease.  The October 2004 diagnosis was 
patellofemoral syndrome of the bilateral knees.  An x-ray 
report of the knees which was done at that time was negative.  
[The October 2004 diagnosis is congruent with a March 1993 
diagnosis.]

After having carefully considered the matter, the Board 
believes that the correct diagnostic code is Diagnostic Code 
5257 [knee, impairment of].  The recent medical evidence does 
not indicate that arthritis exists in either knee.  A 
radiology study which was done in connection with the October 
2004 VA examination was negative, as were the March 2003 x-
rays.  The August 2001 examination report was not based on x-
ray studies.  Indeed, the Board remanded this case in March 
2004 in part because it deemed the August 2001 VA examination 
report to be inadequate.  There is in fact no specific 
clinical evidence of arthritis contained in the medical 
records.

Moreover, Diagnostic Code 5257 is a "catch all" provision 
which is intended to cover a variety of knee disabilities 
which are not specifically covered in the VA Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.20 (2007) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].

For these reasons, the Boar d has determined that the 
veteran's knee disabilities are most appropriately rated 
under Diagnostic Code 5257.  The veteran and his 
representative have not contended that any other code is more 
appropriate.   

Specific rating criteria

Where there is impairment of a knee, a 10 percent evaluation 
may be assigned where the disability is slight, a 20 percent 
evaluation will be assigned for moderate disability, and 30 
percent is assigned for severe disability.  See 38 C.F.R. 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight", "moderate" and "severe"  are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2007).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc." See Webster's New World 
Dictionary, Third College Edition (1988) 871.

Analysis

Schedular rating

As discussed above, in order for a higher disability rating 
to be assigned, moderate knee disability must be demonstrated 
or approximated.

In this case, the veteran has complained of painful motion of 
the knees.  He does not appear to have been treated at VA or 
elsewhere recently, and indeed the only medical report for a 
number of years is the report of the October 2004 VA 
examination..  

On examination in October 2004, the veteran was able to rise 
from a chair without difficulty.  His gait was entirely 
normal, and he was able to sit and transfer to the examining 
table with no difficulty or signs of discomfort.  Physical 
examination was essentially normal.  As was noted above, x-
rays were negative.  The veteran reported distal and medial 
distal patella discomfort, bilaterally.  The examiner stated 
that the veteran's right and left knee disabilities represent 
a mild degree of discomfort with no evidence of fatigability 
after repeated motion (although fatigability was subjectively 
reported by the veteran).  The examiner also noted that the 
veteran did not appear to need an assistive device when 
walking, and that he had no limitations following repetitive 
use.

The October 2004 VA examination report is essentially 
congruent with the previous examination in August 2001, which 
did not identify any significant knee pathology.

In short, the objective medical evidence indicates that 
slight disability, and no more, exists with respect to both 
knees.  This is congruent with the 10 percent rating which 
has already been assigned.  For this reason, the Board 
declines to assign a higher rating for either knee. 

DeLuca considerations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

However, in Johnson v. Brown, 9 Vet. App. 7, 11 (1996), it 
was held that a rating for subluxation of a knee under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 was not "predicated on 
loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 
225 (1993).

A veteran who has arthritis and is also rated under 
Diagnostic Code 5257 may be rated separately, provided that 
any separate rating must be based upon additional disability.  
See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  In this case, however, as has 
been discussed above there is in fact no clinical evidence of 
arthritis.  The only disability of record is the currently 
diagnosed bilateral patellofemoral syndrome, which is 
productive of mild disability. 
Separate ratings are therefore unwarranted and would be 
violative of VA's antipyramiding regulation.



Hart consideration

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's claim for increased disability ratings for his 
service-connected knee disabilities was filed in February 
2001.  Ten percent ratings have been assigned from February 
8, 2001 forward.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
any period from February 2000 to the present. 

In this case, the only medical evidence to address the 
veteran's knee disabilities from February 2000 to the present 
comes from the two above-mentioned VA examinations, in August 
2001 and in October 2004.  As note above, there veteran does 
not appeal to seek medical attention for the knees.  Both of 
these examinations noted normal gait, no use of assistive 
devices, complaints of pain but with essentially normal 
examinations.  The 2001 examiner reported "slight loss of 
function", and the 2004 examiner reported a mild degree of 
discomfort.

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's knee 
conditions were more or less symptomatic during the entire 
period.  Accordingly, there is no basis for awarding the 
veteran disability ratings other than the currently assigned 
10 percent.

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 
See 38 C.F.R. § 3.321(b)(1) (2007).

The RO has not adjudicated the matter of the veteran's 
entitlement to an extraschedular rating, and the veteran has 
never raised the matter of his entitlement to an 
extraschedular rating.  Moreover, the veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual. Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased rating for the service-connected 
right knee disability is denied.

Entitlement to an increased rating for the service-connected 
left knee disability is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


